           Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1131V
                                          UNPUBLISHED


    TERRY THORNTON,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: August 3, 2020
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Milton Clay Ragsdale, IV, Ragsdale, LLC, Birmingham, AL, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On August 2, 2018, Terry Thornton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered injuries, including shoulder injury
related to vaccine administration (SIRVA), which was caused by the adverse effects of
an influenza (flu) administered on September 29, 2017. Petition at 1; Stipulation, filed at
July 29, 2020, ¶¶ 1-2. Petitioner further alleges that the vaccine was administered in the
United States, that he experienced the residual effects of his injury for more than six
months, and that there has been no prior award or settlement of a civil action for damages
as a result of his condition. Petition at 1-3; Stipulation at ¶¶ 3-5. “Respondent denies that
[P]etitioner sustained a SIRVA Table injury and denies that [P]etitioner’s alleged shoulder
injury and its residual effects were caused-in-fact by his fly vaccine. Respondent further
denies that the flu vaccine caused [P]etitioner any other injury or his current condition.”
Stipulation at ¶ 6.

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 2 of 7




       Nevertheless, on July 29, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $55,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 3 of 7
Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 4 of 7
Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 5 of 7
Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 6 of 7
Case 1:18-vv-01131-UNJ Document 44 Filed 09/02/20 Page 7 of 7
